Citation Nr: 0934033	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from February to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In September 2008, the Board remanded the claim 
for additional development.  


FINDING OF FACT

The Veteran has no more than level I hearing in his left ear, 
and no more than level I hearing in his right ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial 
compensable evaluation for his bilateral hearing loss.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In December 1980, the RO granted service connection for right 
ear hearing loss, evaluated as noncompensable.  In March 
1998, the RO granted service connection for left ear hearing 
loss, evaluated as noncompensable.  In each case, there was 
no appeal, and the RO's decisions became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In March 2005, the Veteran filed his claim.  In June 2005, 
the RO denied the claim.  The Veteran has appealed.   

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.  

The Board notes that an audiometric examination report from 
Salem Augiology Clinic, dated in March 2007, contains 
findings for speech recognition ability, and a notation of 
moderate to severe hearing loss bilaterally.  However, the 
audiometric findings are only provided in charted results.  
It is therefore insufficient for ratings purposes.  Kelly v. 
Brown, 7 Vet. App. 471 (1995).  See also 38 C.F.R. § 4.85 
(2008) ("An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and puretone audiometry test.").  

A VA audio examination report, dated in May 2005, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
55
75
LEFT
N/A
10
20
50
55

These results show an average decibel loss of 40 in the right 
ear and 34 in the left ear.  Speech recognition ability was 
96 percent, bilaterally, providing evidence against this 
claim.  The diagnosis notes bilateral high-frequency 
sensorineural hearing, moderate to severe in the right ear, 
and moderate in the left ear.  

A VA audio examination report, dated June 2009, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
55
70
LEFT
N/A
15
20
55
60

These results show an average decibel loss of 40 in the right 
ear and 37.5 in the left ear.  Speech recognition ability was 
92 percent, left ear, and 94 percent, right ear, providing 
evidence against this claim.  The diagnosis notes normal to 
moderately severe sensorineural hearing loss in both ears, 
with high frequency loss.

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The test results 
show that the Veteran's hearing in the left ear, and the 
right ear, is consistent with no more than level I hearing.  
See 38 C.F.R. § 4.85.  As such, a compensable rating is not 
warranted.  Id., Tables VI and VII.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.   

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing 
loss on daily functioning may be required in a case where the 
issue of an extraschedular evaluation has been raised.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
However, the Veteran has not raised the issue of an 
extraschedular evaluation, nor does the evidence suggest that 
such an opinion is warranted in this case.  There is simply 
nothing in the record to suggest extraschedular is warranted.  
The evidence, overall, strongly suggests that the examination 
reports are adequate in evaluating the nature and extent of 
the Veteran's disability.  While the Board would not dispute 
the fact that the Veteran has difficulties with his hearing, 
the critical question is whether the Veteran's hearing 
impacts his ability to function in the workforce to a 
compensable degree.  Based on extensive testing of the 
Veteran's hearing, the Board can not find that the Veteran 
meets the minimum criteria for a compensable evaluation.  
Martinak does not provide the basis to obtain yet another VA 
examination in this case, an evaluation that would not 
provide a basis to grant this claim, based on the Veteran's 
own statements at hearing.  

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does not 
find evidence that the Veteran's bilateral hearing loss 
evaluation should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his bilateral hearing loss disability such 
that an initial compensable rating is warranted.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in April 2005, and October 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).   Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (in March 2006, and July 2006 Statement of the Case).  

The VCAA notices did not discuss the criteria for a 
compensable rating, thus, the VCAA duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence. 

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, the July 2006 Statement of the 
Case listed the relevant criteria for a compensable rating.  
See also July 2009 Supplemental Statement of the Case.  A 
submission from the Veteran's representative, dated in 
December 2008, shows an accurate understanding of the issues.  
In February 2009, the Veteran was afforded a hearing in which 
testimony was taken as to all three issues.  These actions by 
VA indicate that a reasonable person could be expected to 
understand from the notices what was needed.  The actions of 
the Veteran's representative also indicate actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process, and show that the 
Veteran, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claims.  
Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


